SULLIVAN, J.
The E. T. Burrowes Co. brought suit in the Cleveland Municipal Court, against Sarah Gordon, to recover for certain screens which were purchased for a house or property, the fee of which was in her name. It was claimed by Mrs. Gordan that a former judgment was obtained against her husband for the amount of the screens, and that recovery against her in the present action should be defeated as a matter of law.
Judgment was rendered in favor of the Company.
Inasmuch as the question of res adjudicata is not made an issue, and because of credible evidence in the record fixing the responsibility of the wife as to the purchase of the screens and the installation thereof in .her property, as well as the authority of her husband to act for her in the premises, no error was committed by the court below especially in view of 8318 GC. which applies here.
The claim that the husband entered into a written contract for the purchase of the screens does not destroy the efficiency of the facts surrounding such a transaction, pointing towards the agency of the husband for the wife, nor does it destroy the real fact in the case, to wit: that the screens were for the wife and for the use and benefit of not only herself but her own property.
Existence of the uncollected judgment against the husband does not mean that there can be a dual recovery for the same indebtedness; because, once the debt is paid, it becomes a bar forever to any subsequent payment for the same obligation, and the principle of res adjudicata is an adequate safeguard against liability.
(Levine, PJ, and Vickery, J., concur.)